PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action to recover for damages to an automobile. In April, 1922, Weeks was driving his automobile in an easterly direction on Carroll Street in the City of Akron. As Weeks approached the street intersection he turned to the left and drove into the street which ran at right angles to Carroll Street. Burbeck was driving his machine in a westerly direction on Carroll Street at the time. As he approached the intersection he observed Weeks turning and then swerved his car to the left, passed the rear of Weeks’ car and side swiped the car of Hersman, which had been following Weeks’ car on Carroll Street. Hersman sued Week and Burbeck and the jury returned a verdict in favor of plaintiff against Weeks and exonerated Burbeck. Weeks prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. While there is a sharp conflict in the evidence, it cannot be said as a matter of law that the verdict was manifestly against the weight of the evidence.
2. No error was committed by the court in refusing to give special request No. 5 because it is not the law that as against an innocent third person the driver of an automobile who first reaches an intersection has an absolute right as a matter of law to proceed on his course regardless of how close to the intersection another automobile may be which is approaching said intersection at right angles.
3. The jury had a perfect right to return a verdict against one or both tort feasors and if the jury failed to return a verdict either in favor of or against one of the defendants, objection to the verdict should have been made at the time the verdict was returned, and a failure to call the court’s attention to such irregularity must be deemed a waiver on the part of the defendant.